             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:19-cr-00005-MR-WCM



UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                   ORDER
                                )
JOSEPH DWAYNE JUMPER,           )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion to

Suppress    [Doc.   16];   the   Magistrate   Judge’s   Memorandum   and

Recommendation regarding that motion [Doc. 27]; and the Defendant’s

Objections to the Memorandum and Recommendation [Doc. 31].

     On August 6, 2019, the Honorable W. Carleton Metcalf, United States

Magistrate Judge, conducted an evidentiary hearing on the motion to

suppress.   On September 20, 2019, the Magistrate Judge issued a

Memorandum and Recommendation, recommending that the motion to

suppress be denied. [Doc. 27]. After receiving an extension of time to do

so, the Defendant timely filed Objections to the Memorandum and

Recommendation on October 25, 2019. [Doc. 31].
      Upon conducting a de novo review of the Memorandum and

Recommendation, the Court finds that the Magistrate Judge’s proposed

findings of fact are correct and that the proposed conclusions of law are

consistent with current case law. Accordingly, the Court hereby overrules

the   Defendant’s   Objections    and       accepts    the   Magistrate   Judge's

recommendation that the Defendant’s Motion to Suppress should denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s Objections [Doc.

31] are OVERRULED; the Magistrate Judge’s Memorandum and

Recommendation [Doc. 27] is ACCEPTED; and the Defendant’s Motion to

Suppress [Doc. 16] is DENIED.

      IT IS SO ORDERED.
                            Signed: November 8, 2019




                                        2
